711 S.E.2d 402 (2011)
309 Ga. App. 844
In the Interest of A.R. et al., children.
No. A11A0147.
Court of Appeals of Georgia.
June 9, 2011.
Nathan Andrew Hayes, for appellant.
Sidney Aristile Robbins, Reginald W. Williams, Atlanta, for appellee.
MIKELL, Judge.
In this guardianship case, A.R. and C.R., minor children of Falanda Glover, appeal from the juvenile court's order terminating the temporary guardianship of their paternal grandmother, Margaret Pulliam, and returning their custody to Glover, contending that the trial court erred in failing to make findings of fact.[1]
Following a finding that A.R. and C.R. were deprived based on the incarceration of Glover, Margaret Pulliam filed a petition for letters of temporary guardianship. Glover filed no objection to the petition, and the trial court granted guardianship of A.R. and C.R. to Pulliam on January 31, 2008. Following Glover's filing of motions to terminate the guardianship, a final hearing was held on March 11, 2010, and the trial court entered its order granting the motion to terminate on March 15, 2010.
Pursuant to OCGA § 9-11-52(a), "in all nonjury trials in courts of record, the court shall upon request of any party made prior to such ruling, find the facts specially and shall state separately its conclusions of law." Written findings of fact and conclusions of law are required to be made by the trial *403 court in contested child custody cases.[2] Guardianship has been equated with custody,[3] thereby making this requirement applicable to termination of guardianship proceedings.
Therefore, the juvenile court is hereby directed to enter findings of fact and conclusions of law upon which its decision was based.
Judgment reversed with direction.
SMITH, P.J., and DILLARD, J., concur.
NOTES
[1]  Neither Glover nor Pulliam have appealed. Nonetheless, this appeal is properly before us. In the Interest of M.B.B., 241 Ga.App. 249, 250(1)(a), 526 S.E.2d 76 (1999).
[2]  E.g., Coleman v. Coleman, 238 Ga. 183, 184, 232 S.E.2d 57 (1977); Motes v. Stanton, 237 Ga. 440, 441, 228 S.E.2d 831 (1976); Couch v. Couch, 177 Ga.App. 773, 774, 341 S.E.2d 303 (1986).
[3]  Boddie v. Daniels, 288 Ga. 143, 144-145, 702 S.E.2d 172 (2010); Zinkhan v. Bruce, 305 Ga. App. 510, 513(1), 699 S.E.2d 833 (2010)